Exhibit 10.2F SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the "Sixth Amendment"), dated as of March 15, 2017, amends that certain Second Amended and Restated Credit Agreement, dated as of June 12, 2013, as amended by a First Amendment thereto dated as of December 20, 2013, a Consent to Reporting Extension dated as of July 23,2015, a Second Amendment thereto dated as of August 21, 2015, a Waiver to Credit Agreement dated as of September 29, 2015, a Consent to Additional Reporting Extension dated as of October 23, 2015, a Third Amendment thereto dated as of November 30, 2015, a Fourth Amendment thereto dated as of December 28, 2015, a Fifth Amendment thereto dated as of February 17, 2016, a Consent to Reporting Extension dated as of July 28,2016, a Consent to Reporting Extension dated as of October 30,2016, a Waiver Letter dated December 19,2016, and a Consent to Reporting Extension dated as of December 28, 2016 (collectively, the "Credit Agreement"), by and among ADS MEXICANA, S.A. DE C.V., a corporation organized under the laws of the United Mexican States (the "Borrower"), the GUARANTORS (as defined in the Credit Agreement), the LENDERS (as defined in the Credit Agreement) PARTY THERETO, and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the "Administrative Agent").
